***********
Based upon information contained in I.C. File LH-0370 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Alan Christopher Silver, was a Police Officer with the Rocky Mount Police Department at the time of his death on 2 May 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 2 May 2007 at approximately 10:19 a.m., decedent was involved in a motor vehicle accident while responding to a call in his squad car. Decedent entered an intersection with his siren and blue lights in operation and was struck by another vehicle. Decedent was transported to Nash County General Hospital and was pronounced dead at 1:37 p.m.. The Medical Examiner determined the cause of death as "multiple injuries due to a motor vehicle collision.".
4. Decedent was unmarried at the time of his death and has no children. He is survived by his parents, Alvin Silver and Glenda N. Silver. There is no allegation or evidence presented that decedent's parents were dependent upon him as defined by N.C. Gen. Stat. §143-166.2(b). *Page 2 
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible law enforcement officer, as defined in N.C. Gen. Stat. § 143-166.2(d), with the Rocky Mount Police Department at the time of his death on 2 May 2007.
2. Decedent has no qualifying dependents eligible for benefits pursuant to N.C. Gen. Stat. § 143-166.1 et seq. Accordingly, the distribution of benefits is governed by N.C. Gen. Stat. §143-166.3(b)(3).
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. Pursuant to the Act, the sum of $50,000.00 became payable upon decedent's death and is hereby awarded to the estate of decedent, Alan Christopher Silver. Benefits shall be paid without delay.
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 19th day of June, 2007.
  S/___________________ J. BRAD DONOVAN DEPUTY COMMISSIONER *Page 3
CONCURRING:
  S/___________________ PAMELA T. YOUNG COMMISSIONER
  S/___________________ DANNY LEE MCDONALD COMMISSIONER *Page 1